Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 02/18/2020 in which claims 1-10 are pending and ready for examination.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“wherein the primary power supply network and the secondary power supply network are connected to one another via a blocking diode of the DC-DC converter and the blocking diode has its a forward direction thereof oriented from the primary power supply network toward the secondary power supply network, and wherein an insulation monitoring device having a measuring resistor is associated with the secondary power supply network for determining an insulation fault, and wherein an additional resistor is connected in parallel with the blocking diode for the bridging thereof, such that, an insulation fault common to the primary power supply network and the secondary power supply network can be determined by the insulation monitoring device”.
As to claim 10, the cited prior arts alone or in combination fail to disclose:
“wherein the primary power supply network and the secondary power supply network are connected to one another via a blocking diode of the DC-DC converter and the blocking diode has its a forward direction thereof oriented from the primary power 
determining an insulation fault common to the primary power supply network and the secondary power supply network via the insulation monitoring device is determined”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 11, 2021